Title: To Alexander Hamilton from Jeremiah Wadsworth, 13 September 1793
From: Wadsworth, Jeremiah
To: Hamilton, Alexander



Hartford Sepr. 13th 1793
Dear Sir

I was out of town when your letter reached this place and have this moment returned. Glaubeck when under the Command of General Green persuaded the General to endorse his Bills which came back protested, and when Glaubeck made application to Congress for Compensation, I opposed his claim, and considered him what General Green calld him in his letters to Congress then on file (an imposture) when he had obtained a Grant he promised to apply some of it to the discharge of General Greens demand, but he avoided me. I went to your Office and finding he had actually taken out his Certificates, and not finding him at his lodgings I returned to the Office and Mr. Nourse showed me the Books, & that some foreign Officers debts had been transfered, I went directly to you & asked your Aid, as I was satisfied Glaubeck intended to sell his certificate and fly the Country. According to the best of my recollection you drew me a power, but Glaubeck got information that I was after him & kept concealed. Being obliged to leave New York I employed Mr. Flint Who told me he could find him, but he sold the Certificate I think to Francis who Mr. Flint purchased it of, and Mrs. Green actually had it. I have no doubt Mr. Flint can give full information. How Francis came by the power I know not, but believe he was directed to Copy it. When I accounted with Mr. Flint for the purchase I charged the Money to Mrs. Green as it had cost so much I did not think it an Object for the Estate, she has since repaid me. I am Dear Sir Your Humb. Servt 

Jere Wadsworth

Alexander Hamilton Es

